       Case 6:19-cv-01033-JWB-GEB Document 160 Filed 03/17/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 DESTINY CLARK,

                        Plaintiff,

 v.                                                    Case No.: 6:19-cv-01033-JWB-GEB

 NEWMAN UNIVERSITY, INC.,

                        Defendants.


                              DEFENDANT’S OBJECTIONS TO
                          PLAINTIFF’S REBUTTAL EXPERT REPORT

         Pursuant to the Court’s Scheduling Order [Doc. 28] and Federal Rule of Civil Procedure

26(a)(2) & (3), Defendant Newman University, Inc. (“Newman”), hereby objects to Plaintiff’s

rebuttal expert disclosures served on March 5, 2021. In support of its objection, Newman states

as follows:

         1.        In her rebuttal expert witness designation, Plaintiff identified Scott Lewis,

Managing Partner at TNG Consulting (“Lewis”) and his Expert Report (the “Report”).

         2.        Pursuant to Rule 26(a)(2)(B), an expert report must contain:

         (i) a complete statement of all opinions the witness will express and the basis and
         reasons for them;
         (ii) the facts or data considered by the witness in forming them;
         (iii) any exhibits that will be used to summarize or support them;
         (iv) the witness’s qualifications, including a list of all publications authored in
         the previous 10 years;
         (v) a list of all other cases in which, during the previous 4 years, the witness testified
         as an expert at trial or by deposition; and
         (vi) a statement of the compensation to be paid for the study and testimony in the
         case.

         Fed. R. Civ. P. 26(a)(2)(B).

         3.        Under Federal Rule of Civil Procedure 37(c)(1), when a party fails to identify or

provide information about a witness as required by Rule 25(a), that party “is not allowed to use


4836-9294-7681.1
       Case 6:19-cv-01033-JWB-GEB Document 160 Filed 03/17/21 Page 2 of 4




that information or witness to supply evidence on a motion, at a hearing, or at trial, unless the

failure was substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1).

         4.        Plaintiff’s Rebuttal Expert Disclosures do not comply with the Federal Rules and

are, therefore, deficient.

         5.        The Report does not adequately identify the facts or data considered by Lewis in

forming his opinions. See Fed. R. Civ. P. 26(a)(2)(B)(ii). It also does not identify, with specificity,

the exhibits that Lewis used to summarize or support his opinions. See id. at (a)(2)(B)(iii).

         6.        Lewis identifies no bates numbers or other identifying information for what he

describes as “Plaintiff’s complaint,” “Title IX investigative report for Destiny Clark,” or

“Newman’s report re: Ms. Clark.”          For example, Newman does not know if Lewis means

Plaintiff’s Complaint in this lawsuit or a complaint she made during her tenure at Newman.

Additionally, Lewis does not attach, identify, or otherwise describe the other documents on which

he relied. Lewis simply, and broadly, identifies several depositions and related exhibits.

         7.        Newman cannot adequately evaluate Lewis’s report with such vague and

ambiguous descriptions of the facts, data, and exhibits. Providing broad references to unidentified ,

unspecified documents – some of which cannot be readily identified at all – causes Newman

extreme hardship. Newman cannot respond to this deficient rebuttal expert disclosure.

         8.        Furthermore, in footnote one to Lewis’s Report, Lewis states that he reviewed

several documents in the course of his retention in another case: Greenfield v. Newman, Case No.:

2018-cv-02655-HLT-TJJ. Plaintiff is not a party to the Greenfield case. Her expert, however, was

previously retained by Mandy Greenfield in the Greenfield case. [Doc. 161 to 2018-cv-02655-

HLT-TJJ]. As a result of that relationship, Mr. Lewis was apparently given access to certain

information and documents.        Many of the documents in the Greenfield case were produced



4836-9294-7681.1                                   2
       Case 6:19-cv-01033-JWB-GEB Document 160 Filed 03/17/21 Page 3 of 4




pursuant to Judge James’ Protective Order. Doc. 84 to 2018-cv-02655-HLT-TJJ. Accordingly,

Plaintiff – a non-party in the Greenfield case – would not have access to documents produced in

the Greenfield matter that were provided subject to the protections of the Protective Order.1

Plaintiff may not circumvent a Protective Order in a case to which she is not a party by hiring an

expert who has access to that protected information and testimony. It is also inappropriate for an

expert to use documents and things received in the course of his expert retention for another party

in other, related litigation for the purposes of preparing the Report in this case. Based on a review

of the disclosure and Report provided, Newman cannot ascertain whether Lewis’ Report relies on

those Greenfield documents at all. And, Lewis does not identify them by bates number, describe

them, or append them as required by Rule 26(a)(2)(B).

         9.        Finally,   Plaintiff’s   rebuttal expert disclosure   does not provide       Lewis’s

qualifications or a list of publications for the last 10 years. Plaintiff appears to append what is

equivalent to a website biography in lieu of the requirements outlined in Rule 26(a)(2)(B)(iv).

Plaintiff provides no curriculum vitae for Lewis. And, a simple web search would reveal far more

background information on Lewis than is disclosed by Plaintiff.

         10.       Plaintiff’s rebuttal expert Report is deficient by the majority of factors outlined in

Rule 26(a)(2)(B). Accordingly, Newman is prejudiced by this rebuttal expert disclosure. Newman

objects to Plaintiff’s Rebuttal Expert Disclosures and reserves the right, after any conferral and

under Rule 37(c), to move to strike Plaintiff’s Rebuttal Expert Disclosures.




1Newman sought discovery on the existence of a joint prosecution agreement between Plaintiff
Clark and Plaintiff Greenfield. All discovery responses indicated that no such agreement existed.
There should be no exchange of discovery documents between cases.

4836-9294-7681.1                                      3
       Case 6:19-cv-01033-JWB-GEB Document 160 Filed 03/17/21 Page 4 of 4




         WHEREFORE, Defendant Newman University, Inc. objects to the attempted disclosure of

Plaintiff’s rebuttal expert, Mr. W. Scott Lewis, and his accompanying report because of non-

compliance with Federal Rule of Civil Procedure 26(a)(2)(B).

                                            /s/ Colby M. Everett
                                            Alan L. Rupe, KS #08914
                                            Nanette Turner Kalcik, KS #24030
                                            Ellen C. Rudolph. KS #27945
                                            Colby M. Everett, KS #28279
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                            1605 N. Waterfront Parkway, Suite 150
                                            Wichita, KS 67206
                                            Telephone: (316) 609-7900
                                            Facsimile: (316) 462-5746
                                            alan.rupe@lewisbrisbois.com
                                            nanette.kalcik@lewisbrisbois.com
                                            ellen.rudolph@lewisbrisbois.com
                                            colby.everett@lewisbrisbois.com

                                            Attorneys for Defendant


                                CERTIFICATE OF SERVICE

         I hereby certify that on March 17, 2021, I filed the above Defendant’s Objections to

Plaintiff’s Rebuttal Expert Report using the Court’s CM/ECF system which sent notice of filing

to all counsel of record.

                                            /s/ Colby M. Everett
                                            Colby M. Everett




4836-9294-7681.1                               4
